DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al. (US Pub No. 2007/0297821 A1).
	Regarding Claim 1, Yamauchi et al. discloses
a light emitting device (230a, Fig. 2) including a plurality of light sources (230a1-230a3) with different emission wavelengths ([0037]), the light emitting device being configured to irradiate a conveyed object (100) with linear light along a width direction of the conveyed object, the width direction being perpendicular to a conveying direction of the conveyed object ([0036], also see Fig. 11); 
a detecting device (230b) configured to detect, at a plurality of positions in the width direction of the conveyed object, intensity of reflected light of light emitted by the light emitting device; and 
a calculating circuit (200) configured to calculate, based on a detection result of the detecting device, a position of an edge of the conveyed object in the width direction ([0040], [0053]).
Regarding Claim 2, Yamauchi et al. discloses
a control circuit (“a light source controller”, [0054]) configured to control light emission of the plurality of light sources by: 
comparing intensity detected by the detecting device when the plurality of light sources are turned on with different combinations at different light intensity ([0052]-[0053]); and 
selecting a combination of light sources and/or selecting light intensity to be used for detecting the position of the edge of the conveyed object ([0054]-[0060]).
Regarding Claim 3, Yamauchi et al. discloses
a control circuit (“a light source controller”, [0054]) configured to control light emission of the plurality of light sources; and 
a setting circuit (transfer sheet information inputting section, [0064]) configured to set an attribute of the conveyed object in advance for each of the conveyed objects, 
wherein the control circuit controls, based on setting contents of the setting circuit, a type of a light source to be turned on and/or light intensity of the light source ([0071]).
Regarding Claim 4, Yamauchi et al. discloses
a control circuit (“a light source controller”, [0054]) configured to control, based on a type of the conveyed object, a type of a light source to be turned on and/or light intensity of the light source ([0071], wherein light sources having different wavelengths are of different types and are selectively operated, also see Figs. 6-8).
Regarding Claim 5, Yamauchi et al. discloses
the control circuit controls, based on a color of the conveyed object, a type of a light source to be used for calculating the position of the edge and/or light intensity of the light source ([0071]-[0072], wherein light sources having different wavelengths are of different types and are selectively operated).
Regarding Claim 6, Yamauchi et al. discloses
when two or more of the plurality of light sources are turned on in combination, the control circuit controls a timing of light emission and light intensity of each of the two or more light sources ([0049], [0060]-[0061], [0084], i.e. sequentially).
Regarding Claim 7, Yamauchi et al. discloses
An image forming apparatus (Fig. 1) and
a correcting circuit (40) configured to correct the position of the conveyed object and/or a print position of print information to be printed on the conveyed object, based on the position of the edge of the conveyed object detected by the edge position detecting apparatus ([0040], [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        June 15, 2022